Allowable Subject Matter
Claims 1-2, 4, 6-7, 9-12, 21-24 AND 31-34 are directed to an allowable product.
The restriction requirement as set forth in the Office action mailed on June 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13-14, 16, 19, 25 and 27-29, directed to the process of making an allowable product, is no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-14, 16, 19, 25 and 27-29, previously withdrawn from consideration as a result of a restriction requirement, are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.
Claims 13-14, 16, 19, 25 and 27-29 are also allowed.
In view of the withdrawal of the restriction requirements as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
The following is an examiner’s statement of reasons for allowance: The closest prior art such as US Pub No. 2008/0064794 to Murdock, USPN. 3,804,693, USPN. 4,044,188 o Segal and US Pub no. 2006,0147693 to Przybylinski do not teach or suggest the claimed limitations of a composite building material comprising the claimed core, outer and paper layers including the claimed materials, size parameters, and configuration. As set forth in Applicant’s arguments of June 15, 2022, Segal teaches size parameter layouts for glass fibers within a thermoplastic matrix material. The supposed benefits of such configuration would not have necessarily been obvious to one of ordinary skill in the art to apply said teachings to the teachings of Murdock and its synthetic fibers and thermosetting resins. As described in further detail in Applicant’s arguments the  processing conditions of Segal are unique to the thermoplastic matrix/glass fiber combination and are needed in-order to ensure the beneficial properties which are described. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT TATESURE/Primary Examiner, Art Unit 1786